                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                                 Plaintiffs,

                          v.                               Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                                 Defendant.


                                               PRAECIPE

TO THE CLERK OF THE COURT:

       Please file the enclosed, certified Administrative Record in the above-captioned case

pursuant to: (1) 42 U.S.C. § 405(g), made applicable by 42 U.S.C. § 1395ii (allowing for judicial

review of the decision of Secretary of the United States Department of Health and Human

Services on the administrative record); and (2) Local Rule of Civil Procedure 5.1.2.16.B.1

(excluding administrative records from filing on CM/ECF). The government attaches: (1), as

Exhibit 1, the certification of the record; and (2) as Exhibit 2, an index of the documents in the

certified record.

       Additionally, given current concerns about COVID-19 and physical filings, the Court

directed undersigned counsel to confer with the Clerk’s office to determine how best to

electronically file the Administrative Record without using the Court’s CM/ECF system.

Pursuant to the direction of Nicole D’urso, Case Processing Supervisor, the Administrative
Record is being transmitted through her to the Court via the U.S. Department of Justice’s USAfx

file transfer site.

        This Administrative Record includes documents that have been Bates-numbered from

001 to 4822.

        No redactions from the record are required. See Fed. R. Civ. P. 5.2(b)(1) (exempting “the

record of an administrative or agency proceeding” from Rule 5.2 redaction requirements).

Additionally, counsel for Plaintiffs has confirmed in writing that Plaintiffs have waived any

confidentiality or privacy interests in the material in the Administrative Record.




                                                     Respectfully submitted,

                                                     WILLIAM M. McSWAIN
                                                     United States Attorney

                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     615 Chestnut Street, Suite 1250
                                                     Philadelphia, PA 19106
                                                     Tel: 215-861-8335
                                                     Fax: 215-861-8618
                                                     Matthew.Howatt@usdoj.gov

                                                     /s/ Eric S. Wolfish
                                                     ERIC S. WOLFISH
                                                     Special Assistant United States Attorney/
                                                     Assistant Regional Counsel, HHS
                                                     Eric.Wolfish@hhs.gov

        Dated: April 20, 2020
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing

Praecipe, with index and certification, to be served on all counsel of record via the Court’s

CM/ECF system.

       Additionally, I have made the certified Administrative Record available electronically to

Plaintiffs’ counsel.



                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney


       Dated: April 20, 2020
EXHIBIT 1
                               United States of America

                           Department of Health and Human Services


                      CERTIFICATION OF TRUE COPY

       Pursuant to the provisions of 42 U.S.C. 3505 and the authority vested in me by delegation
from the Secretary (See attached), I hereby certify that the annexed are true copies of the
documents on file in the Department of Health and Human Services.

       IN WITNESS WHEREOF, I have set my hand and caused the seal of the Department of
                                                        3rd
Health and Human Services to be affixed, on this _________________ day of
             April
_________________________________,       2020.




                                                     ____________________________________
                                                     Angela Roach
                                                     Executive Director and
                                                     Administrative Appeals Judge
EXHIBIT 2
                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA




LYNN OXENBERG                      )
                                   )
and                                )
                                   )
RONALD LEWIS,                      )
                                   )
                                   )
                                   )
               Plaintiffs          )
                                   )
                    v.             )
                                   ) Civil Action Number:
SECRETARY of the                   )
UNITED STATES DEPARTMENT OF HEALTH )      2:20-cv-00738-CMR
AND HUMAN SERVICES,                )
                                   )
                                   )
               Defendant.          )
                                   )
                                   )




                    ADMINISTRATIVE RECORD
Lynn Oxenberg & Ronald Lewis
Appellants
Lynn Oxenberg & Ronald Lewis
Beneficiaries

1-8393258352 & 1-8411344383
ALJ Appeal Numbers

                              Lynn Oxenberg & Ronald Lewis,
                                        Plaintiffs

                                              v.

           Secretary of the United States Department of Health and Human Services,
                                         Defendant.

                  Court Identification Number: 2:20-cv-00738-CMR

                                            Index

Volume 1                                                                             Pages

M-19-2719/M-19-2810 - Beneficiary L.O.

M-19-2719 Council Level Filings

Medicare Appeals Council’s (Council’s) Acknowledgement of Escalation Request and       1-4
Notice of Stay, Dated January 22, 2020

Appellant’s Request for Escalation to Federal Court, Received December 31, 2019       5-49

Appellant Request for Escalation to the Council, Received September 10, 2019          50-51

Appellant’s Request for Review, Received September 9, 2019                            52-76

M-19-2810 Council Level Filings

Council’s Acknowledgement of Escalation Request and Notice of Stay, Dated January     77-80
22, 2020

Appellant’s Request for Review, Received September 19, 2019                           81-99

M-19-2032/M-19-1980 Claim File

Miscellaneous Documents                                                              100-102
ALJ Decision and Notice of Decision, Dated September 5, 2019                        103-114

ALJ Exhibit (Exh.) List                                                              115

Blank DAB-101 (08/09) Form                                                          116-117

ALJ Exh. 5                                                                          118-153

ALJ Exh. 4                                                                          154-169

ALJ Exh. 3                                                                          170-183

ALJ Exh. 2                                                                          184-269

ALJ Exh. 1                                                                          270-711

Hearing Transcript- July 10, 2019                                                   712-725

Volume 2

M-19-2164/M-19-2169 – Beneficiary R.L

M-19-2164 Council Level Filings

Council’s Acknowledgement of Escalation Request and Notice of Stay, Dated January   726-729
22, 2020

Appellant’s Request for Escalation to Federal Court, Received December 31, 2019     730-740

Appellant’s Request for Review, Received July 5, 2019                               741-802

M-19-2169 Council Level Filings

Council’s Acknowledgement of Escalation Request, Dated January 22, 2020             803-806

Appellant’s Request for Review, Received July 8, 2019                               807-831

M-19-2164/M-19-2169 Claim File

Miscellaneous Document                                                               832

ALJ Decision and Notice of Decision, Dated May 30, 2019                             833-844

Miscellaneous Documents                                                             845-848

ALJ Exh List                                                                         849
Blank DAB-101 (08/09) Form                                                            850-851

ALJ Exh. 5                                                                            852-871

ALJ Exh. 4                                                                            872-900

ALJ Exh. 3                                                                            901-914

ALJ Exh. 2                                                                            915-942

ALJ Exh. 1                                                                           943-2747

Duplicates/Non-Probative                                                             2748-4743

Qualified Independent Contractor’s (QIC’s) Reconsideration Decision to Appellant’s   4744-4758
Counsel, Dated March 19, 2019

QIC’s Reconsideration Decision to Appellant, Dated March 19, 2019                    4759-4774

QIC’s Reconsideration Decision to Provider, Dated March 19, 2019                     4775-4789

QIC’s Correspondence to Appellant’s Counsel, Dated February 8, 2019                  4790-4792

ALJ Hearing Transcript - May 9, 2019                                                 4793-4822
